





2017 AMENDMENT TO THE
HEWLETT-PACKARD COMPANY CASH ACCOUNT RESTORATION PLAN
Amended and restated as of January 1, 2005




The Hewlett-Packard Company Cash Account Restoration Plan, as amended and
restated effective January 1, 2005, is hereby amended, to change the name of the
Plan and reflect the name change and address change of the Plan sponsor as
follows:


1.
Section 1.2 shall be amended to add the following to the end thereof, to read as
follows:



“Effective on or about November 1, 2015, the Company’s name was changed to HP
Inc. In connection with the corporate name change, effective November 1, 2015,
the name of the Plan was changed to the HP Inc. Cash Account Pension Restoration
Plan.”


2.
The last sentence of Section 5.2(B) shall be amended in its entirety to read as
follows:



“All inquiries concerning benefits under the Plan shall be submitted to the
Company and shall be addressed as follows: “HP Inc., Plan Administrator under
the HP Inc. Cash Account Pension Restoration Plan, 1501 Page Mill Road, Palo
Alto, CA 94304.”


3.
The first sentence of Section 5.6 shall be amended in its entirety to read as
follows:



“A request for review must be made in writing and shall be addressed as follows:
“Plan Administrator under the HP Inc. Cash Account Pension Restoration Plan,
1501 Page Mill Road, Palo Alto, CA 94304.”


4.
Section 9.4 shall be amended in its entirety to read as follows:



“9.4    Company. HP Inc., a Delaware corporation, and any successor thereto.”


5.
Section 9.16 shall be amended in its entirety to read as follows:



“9.16    Plan. This HP Inc. Cash Account Pension Restoration Plan, as set forth
in this document, and as amended from time to time hereafter.”


6.
Section 9.19 shall be amended in its entirety to read as follows:



“9.19    Qualified Plan. The HP Inc. Cash Account Pension Plan, as amended from
time to time.”
    
    
This 2017 Amendment to the Hewlett-Packard Company Cash Account Restoration Plan
is hereby adopted this _____day of January, 2017.




HP INC.



By /s/ Tracy Keogh    
Tracy Keogh
Chief Human Resources Officer




